DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/30/2019 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an accommodating device”, “a first and a second individual position identifier” and “an individual position identifier” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Objections

The following claims are objected to because of the following informalities:a. claim 8, the phrase " the sample carrier comprises a device configured to have an additional identifier applied thereto". This phrasing is unclear, please consider revising and simplifying. For example, “the sample carrier comprises a second identifier applied thereto” or the like.
b. Claim 17 reads " analysing" should read “analyzing”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDERSSON (WO 89/01698; translation attached).

	Regarding claim 1, ANDERSSON teaches a sample carrier (a sample holder 16, FIG. 1) wherein: the sample carrier is configured to accommodate a sample to be examined and/or processed in a microscope system (page 4, lines 1-8); the sample carrier is accommodatable in an accommodating device (pins 13) (i.e., On each pin a sample holder 16 is detachably mounted, page 4, lines 1-2 and 15-16); and the sample carrier comprises an individual sample carrier identifier (code 25) configured to communicate the individual sample carrier identifier to the microscope system so that a sample accommodated on the sample carrier is trackable (see Abstract, page 5, lines 1-10 and page 5, line 35 to page 6, line 10, FIGS. 1-4).

Regarding claim 2, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is configured to assume a defined orientation relative to the accommodating device (page 6, lines 1-10).

Regarding claim 3, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is a silicon chip (i.e., the use of the electrode/sample holder (silicon chip), page 7, line 13).

Regarding claim 4, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is a printed circuit board (i.e., the use of the electrode/sample holder (printed circuit board), page 7, line 13).

Regarding claim 5, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is configured to communicate with the microscope system via a technique selected from the group consisting of electrical contacting, capacitive coupling, inductive coupling, RFID transmission, magnetic transmission, and optical transmission (page 5, line 27 to page 6, line1 and page 7, lines 2-12).

Regarding claim 6, ANDERSSON as set forth in claim 1 above further teaches the sample carrier comprises memory so that information is electronically writable to the sample carrier (i.e., the surface supporting the sample and also the annular circular surface (sample carrier), can be analyzed automatically by means of computer based picture analysis (electronically writable), which means that also the code can be read (electronically readable) by such analysis, page 5, lines 13-18).

Regarding claim 7, ANDERSSON as set forth in claim 1 above further teaches the surface of the sample carrier comprises an electrically conductive coating (i.e., the sample holder has been coated with an electrically conducting thin layer, page 5, lines 11-12).

Regarding claim 8, ANDERSSON as set forth in claim 1 above further teaches the sample carrier comprises a device configured to have an additional identifier applied thereto (i.e., the code can comprise figures or letters or a combination thereof or a bar code or other code (e.g., additional identifiers), page 5, lines 18-20).

Regarding claim 9, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is accommodatable in the accommodating device of a sample holder (i.e., an annular revolving disc 10 (a sample holder), FIG. 1, page 3, lines 26-28).

Regarding claim 10, ANDERSSON as set forth in claim 1 above teaches a sample holder (an annular revolving disc 10, FIG. 1), comprising: an accommodating device (pins 13) in which a sample carrier (16) for samples for a microscope system is accommodatable and which is designed to hold the sample carrier in a defined orientation relative to the sample holder (page 3, lines 26-28 and page 4, lines 1-8, 15-16), wherein: the accommodating device comprises an individual position identifier (projections 24, page 4, lines 28-30, FIG. 1); the sample carrier comprises an individual sample carrier identifier (code 25, page 5, lines 1-4, FIG. 1); and the sample holder is configured to communicate with the microscope system and an accommodated sample carrier to communicate the individual position identifier and the individual sample carrier identifier of the sample carrier so that a sample accommodated on the sample carrier is (see Abstract, page 4, line 28 to page 5, line 10 and page 5, line 35 to page 6, line 10, FIGS. 1-4).

Regarding claim 11, ANDERSSON as set forth in claim 10 above further teaches the sample holder is mountable on the microscope system so that the sample holder assumes a defined orientation relative to an optical axis of the microscope system (i.e., the revolving disc (10) thus can be mounted to the pivot only in a definite relative rotational position, page 3, lines 26-35). 

Regarding claim 12, ANDERSSON as set forth in claim 11 above further teaches the sample holder is configured to communicate with the microscope system via a technique selected from the group consisting of electrical contacting, capacitive coupling, inductive coupling, RFID transmission, magnetic transmission, and optical transmission (page 3, line 26 to page 4, line 1, page 5, line 27 to page 6, line1 and page 7, lines 2-12).

Regarding claim 13, ANDERSSON as set forth in claim 10 above further teaches the sample holder is configured to communicate with the microscope system via a technique selected from the group consisting of electrical contacting, capacitive coupling, inductive coupling, RFID transmission, magnetic transmission, and optical transmission (page 3, line 26 to page 4, line 1, page 5, line 27 to page 6, line1 and page 7, lines 2-12).

Regarding claim 14, ANDERSSON teaches microscope system (scanning electron microscope (SEM), page 6, lines 1-3), comprising the sample holder (10) of claim 10 (as set forth in claim 10 above).

Regarding claim 15, ANDERSSON as set forth in claims 10 above further teaches a method, comprising: providing a sample accommodated on a sample carrier (16), the sample carrier comprising an individual sample carrier identifier (code 25) and designed to communicate with a microscope system (page 4, lines 1-2 and 15-16 and page 5, lines 1-10, FIG. 1); accommodating the sample carrier in a first accommodating device (pin 13) of a first sample holder (10) (page 3, lines 26-28 and page 4, lines 1-8, 15-16), the accommodated sample carrier assuming a defined orientation relative to the first sample holder (page 3, lines 26-35), the first accommodating device comprising a first individual position identifier (24) and designed to communicate with the microscope system (page 4, lines 28 to page 5, line 10, FIG. 1); reading out the sample carrier identifier in conjunction with the first position identifier; communicating the identifiers read out to a control unit (Computer) of the microscope system (SEM) (see Abstract, page 4, line 28 to page 5, line 18 and page 5, line 35 to page 6, line 10, FIGS. 1-4).

Regarding claim 16, ANDERSSON as set forth in claim 15 above further teaches linking the identifiers read out with individual identity data of the sample (page 4, line 28 to page 5, line 4).

Regarding claim 17, ANDERSSON as set forth in claim 15 above further teaches introducing the sample holder into a microscope system; and analysing the sample via the microscope system to obtain data about the sample (page 4, lines 1-8 and page 5, lines 13-18).

Regarding claim 18, ANDERSSON as set forth in claim 15 above further teaches the sample carrier comprises a data storage device (computer memory), and the method further comprises storing data on the data storage device (page 5, lines 13-18).

Regarding claim 20, ANDERSSON teaches One or more machine-readable hardware storage devices (i.e., computer memory, page 5, lines 13-18) comprising instructions that are executable by one or more processing devices to perform operations comprising the method of claim 15 (as set forth in claim 10 above).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the prior art does not teach, or renders obvious, regarding accommodating the sample carrier loaded with the sample in a second accommodating .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 6 are also rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSON (WO 89/01698; translation attached).	

Regarding claim 3, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is a silicon chip (i.e., the use of the electrode/sample holder (silicon chip), page 7, line 13).
ANDERSSON teaches each and every limitations of the claimed invention except for explicit teachings of a silicon chip.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a silicon chip for a electrode sample holder 16 of ANDERSSON for the purpose of easily identify which sample holder is observed in the scanning electron microscope (page 6, lines 1-3 of ANDERSSON).

Regarding claim 4, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is a printed circuit board (i.e., the use of the electrode/sample holder (printed circuit board), page 7, line 13).
ANDERSSON teaches each and every limitations of the claimed invention except for explicit teachings of a printed circuit board.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a printed circuit board for a electrode sample holder 16 of ANDERSSON for the purpose of easily identify which sample holder is observed in the scanning electron microscope (page 6, lines 1-3 of ANDERSSON).

Regarding claim 6, ANDERSSON as set forth in claim 1 above further teaches the sample carrier comprises memory so that information is electronically writable to the sample carrier (i.e., the surface supporting the sample and also the annular circular surface (sample carrier), can be analyzed automatically by means of computer based picture analysis (electronically writable), which means that also the code can be read (electronically readable) by such analysis, page 5, lines 13-18).
ANDERSSON teaches each and every limitations of the claimed invention except for explicit teachings of sample carrier comprises memory.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include memory or storage for an electrode sample holder 16 of ANDERSSON for the purpose of storing/saving data about the sample.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 DUFRESNE et al. (US PUB 2017/0207062) teaches a grid is provided with at least one identification feature which specifically identifies the grid and/or positions of the sample on the grid. With the one or more identification feature(s), the reliability of a grid and/or sample registration can be improved, paragraph [0016]; and
Douglas-Hamilton et al. (US 6445451) teaches During operation, holder 14 is slid into guide 11. A ball and spring detector 18a mates with the first notch 15a on the specimen holder 14. Position sensors 18a to 18d confirm the specific position of the specimen holder 14. The position sensors are preferably infrared (IR) interrupt sensors, which detect how far the sample holder 14 has been pushed into the guide slot 11 (more exactly, whether a particular sensor has been interrupted or not). CPU 62 notes which position sensors are interrupted, and thereby derives which well is being illuminated (column 6, lines 35-44); and a bar code reader is added to identify the sample holder. Bar code reading is enabled by a strip down the side of the sample holder, with an internal bar code reader. This is read as the holder is pushed into the calorimeter, and the identification is used to designate which type of test is to be performed. Since all illumination sources are used on all wells, the test identification instructs the CPU which set of measures to process (column 11, lines 54-62). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 13, 2021